Citation Nr: 0407920	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for sinusitis, 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
February 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Portland, Oregon, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  An 
August 2000 rating decision denied service connection for 
right ear hearing loss as secondary to service-connected 
sinusitis.  By rating decision of May 2001, the RO, in part, 
denied service connection for bilateral hearing loss as 
secondary to service-connected sinusitis, as well, the RO 
denied service connection for bilateral hearing loss on a 
direct basis, finding that there was no evidence of defective 
hearing during service.  Also, the RO confirmed and continued 
a 10 percent evaluation for service-connected sinusitis.  An 
October 2001 rating decision, in part, again denied service 
connection for bilateral hearing loss as secondary to 
service-connected sinusitis and also confirmed and continued 
a 10 percent evaluation for service-connected sinusitis.  

A hearing was held at the RO in June 2003 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

For the reasons explained below, the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if and when 
further action is required on his part.


REMAND

In testimony at his personal hearing, the veteran indicated 
he had received recent treatment for hearing loss and 
sinusitis from his private physician and from VA.  There is 
no indication from the record that VA attempted to obtain 
these records.  VA's duty to assist includes obtaining and 
developing available facts and evidence to support a 
veteran's claim.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Further, the Board notes that the veteran was last afforded 
an examination of his service-connected sinusitis in 
September 2001, a few years ago, and he claims increased 
symptomatology during the years since.  So he should be 
reexamined.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  After securing a release from the 
veteran, obtain any records of his 
treatment for either disability at issue 
from Dr. William R. Lee since January 
2003.  Also, obtain VA medical records of 
the veteran's treatment since May 2000.  

2.  Thereafter, schedule the veteran for 
a VA sinus examination to determine the 
current severity of his service-connected 
sinusitis.  Clinical findings should be 
reported in detail.  Specifically, the 
examiner should indicate whether there 
are objective findings of sinus pain or 
purulent discharge or crusting.  

The claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  

3.  Review the report of the VA sinus 
examination to ensure it provides the 
information needed to properly rate the 
service-connected sinusitis.  If not, 
take corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


